Chaplin v Tompkins (2019 NY Slip Op 07000)





Chaplin v Tompkins


2019 NY Slip Op 07000


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (463/19) CA 18-02234.

[*1]TERESSA CHAPLIN AND GABRIELLE CHAPLIN, PLAINTIFFS-APPELLANTS, 
vTIM N. TOMPKINS, DEFENDANT, AND WEST MAIN STREET PARTNERS, L.P., DEFENDANT-RESPONDENT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motions for leave to appeal to the Court of Appeals denied.